SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Information to be included in Statements Filed Pursuant to Rules 13d-1(b), (c) and (d) and amendments thereto filed pursuant to Rule 13d-2 (Amendment No. ) Entravision Communications Corporation (Name of Issuer) CLASS A COMMON STOCK, PAR VALUE $0.0 (Title of Class of Securities) 29382R107 (CUSIP Number) May 16, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ýRule 13d-1(c) ¨Rule 13d-1(d) The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. (Continued on following pages) (Page 1 of 13 Pages) CUSIP No. 29382R107 13 G Page2of 13 Pages 1 NAME OF REPORTING PERSON Beach Point Capital Management LP (“Beach Point Capital”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY 6 SHARED VOTING POWER 2,932,933 ** see Note 1 ** OWNED BY EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 2,932,933 ** see Note 1 ** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,932,933 ** see Note 1** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.48% 12 TYPE OF REPORTING PERSON IA CUSIP No. 29382R107 13 G Page3of 13 Pages 1 NAME OF REPORTING PERSON Beach Point GP LLC (“Beach Point GP”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY 6 SHARED VOTING POWER 2,932,933 ** see Note 1 ** OWNED BY EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 2,932,933 **see Note 1 ** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,932,933 ** see Note 1 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.48% 12 TYPE OF REPORTING PERSON HC CUSIP No. 29382R107 13 G Page4of 13 Pages 1 NAME OF REPORTING PERSON Beach Point Total Return Master Fund, L.P. (“Beach Point Fund”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY 6 SHARED VOTING POWER 2,678,149 ** see Note 1 ** OWNED BY EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 2,678,149 ** see Note 1 ** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,678,149 ** see Note 1 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.00% 12 TYPE OF REPORTING PERSON PN CUSIP No. 29382R107 13 G Page5of 13 Pages 1 NAME OF REPORTING PERSON Beach Point Advisors LLC (“Beach Point Advisors”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY 6 SHARED VOTING POWER 2,678,149 ** see Note 1 ** OWNED BY EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 2,678,149 ** see Note 1 ** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,678,149 ** see Note 1 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.00% 12 TYPE OF REPORTING PERSON HC CUSIP No. 29382R107 13 G Page6 of 13 Pages ITEM 1. (a)Name of Issuer:Entravision Communications Corporation (b)Address of Issuer’s Principal Executive Offices: 2425 Olympic Boulevard, Suite 6000 West Santa Monica, CA90404 ITEM 2. (a) Name of Person Filing: Beach Point Capital Management LP (“Beach Point Capital”) Beach Point GP LLC (“Beach Point GP”) Beach Point Total Return Master Fund, L.P. (“Beach Point Fund”) Beach Point Advisors LLC (“Beach Point Advisors”) (b)Address of Principal Business Office: c/o Beach Point Capital Management LP 1620 26th Street Suite 6000N Santa Monica, California 90404 (c)Citizenship: Beach Point Capital Delaware BeachPoint GP Delaware Beach Point Fund Cayman Islands Beach Point AdvisorsDelaware (d)Title of Class of Securities:Class A Common Stock, par value $0.0001 per share (the “Common Stock”) (e)CUSIP Number:29382R107 ITEM 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. CUSIP No. 29382R107 13 G Page7of 13 Pages ITEM 4.Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: 2,932,933 by each of Beach Point Capital and Beach Point GP ** see Note 1 ** 2,678,149 by each of Beach Point Fund and Beach Point Advisors ** see Note 1 ** (b)Percent of class: 5.48% by each of Beach Point Capital and Beach Point GP 5.00% by each of Beach Point Fund and Beach Point Advisors The percent of class is based on 53,514,769shares of Common Stock, par value $0.0001 per share of the Issuer outstanding as of May 2, 2011 as reported on the Issuer’s Quarterly Report on Form 10-Q filed on May 6, 2011 for the quarterly period ended March 31, 2011. (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote: 0 (ii)Shared power to vote or to direct the vote: 2,932,933 by each of Beach Point Capital and Beach Point GP ** see Note 1 ** 2,678,149 by each of Beach Point Fund and Beach Point Advisors ** see Note 1 ** (iii)Sole power to dispose or to direct the disposition of: 0 (iv)Shared power to dispose or to direct the disposition of: 2,932,933 by each of Beach Point Capital and Beach Point GP ** see Note 1 ** 2,678,149 by each of Beach Point Fund and Beach Point Advisors ** see Note 1 ** CUSIP No. 29382R107 13 G Page8of 13 Pages **Note 1 ** Beach Point Capital, an investment adviser registered under Section 203 of the Investment Advisers Act of 1940, furnishes investment advice to certain clients (the “Clients”).In its role as investment adviser, Beach Point Capital possesses voting and investment power over the shares of Common Stock of the Issuer described in this schedule that are owned by the Clients, and may be deemed to be the beneficial owner of the shares of Common Stock of the Issuer held by the Clients.However, all securities reported in this schedule are owned by the Clients.Beach Point Capital disclaims beneficial ownership of such securities. Beach Point GP is the sole general partner of Beach Point Capital.As a result, Beach Point GP may be deemed to share beneficial ownership of the shares of Common Stock of the Issuer held by the Clients.Beach Point GP disclaims beneficial ownership of such securities. Beach Point Fund is one of Beach Point Capital’s clients.Beach Point Fund directly owns more than 5% of the shares of Common Stock of the Issuer. Beach Point Advisors is the sole general partner of Beach Point Fund.As a result, Beach Point Advisors may be deemed to share beneficial ownership of the shares of Common Stock of the Issuer held by Beach Point Fund.Beach Point Advisors disclaims beneficial ownership of such securities. ITEM 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following¨. ITEM 6.Ownership of More than Five Percent on Behalf of Another Person While Beach Point Capital and Beach Point GP may each be deemed the beneficial owner of the shares of Common Stock of the Issuer, each of the reporting persons is the beneficial owner of such stock on behalf of the Clients who have the right to receive and the power to direct the receipt of dividends from, or the proceeds of the sale of, such Common Stock.One of the Clients, Beach Point Fund, has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, more than 5% of the Common Stock of the Issuer. CUSIP No. 29382R107 13 G Page9of 13 Pages ITEM 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. See Exhibit I ITEM 8.Identification and Classification of Members of the Group Not applicable ITEM 9.Notice of Dissolution of Group Not applicable ITEM 10.Certifications By signing below the undersigned certify that, to the best of their knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the Issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 29382R107 13 G Page10of 13 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:May 25, 2011 BEACH POINT CAPITAL MANAGEMENT LP By:/s/ Lawrence M. Goldman Name:Lawrence M. Goldman Title:Chief Administrative Officer and General Counsel BEACH POINT GP LLC By:/s/ Lawrence M. Goldman Name:Lawrence M. Goldman Title:Chief Administrative Officer and General Counsel BEACH POINT TOTAL RETURN MASTER FUND, L.P. By:BEACH POINT ADVISORS LLC, its general partner By:/s/ Lawrence M. Goldman Name:Lawrence M. Goldman Title:Chief Administrative Officer and General Counsel BEACH POINT ADVISORS LLC By:/s/ Lawrence M. Goldman Name:Lawrence M. Goldman Title:Chief Administrative Officer and General Counsel CUSIP No. 29382R107 13 G Page11of 13 Pages EXHIBIT INDEX Exhibit I-Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Exhibit II-Joint Filing Agreement CUSIP No. 29382R107 13 G Page12 of 13 Pages EXHIBIT I Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Beach Point GP LLC is the sole general partner and therefore control person of Beach Point Capital Management LP, an investment adviser registered under Section 203 of the Investment Advisers Act of 1940. Beach Point Advisors LLC is the sole general partner and therefore control person of Beach Point Total Return Master Fund, L.P. CUSIP No. 29382R107 13 G Page 13of 13 Pages EXHIBIT II Joint Filing Agreement THIS JOINT FILING AGREEMENT is entered into as of May 25, 2011,by and among the parties signatories hereto.The undersigned hereby agree that the Statement on Schedule 13G with respect to the shares of Class A Common Stock, par value $0.0001 per share, of Entravision Communications Corporation is, and any amendment thereafter signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k) under the Securities Exchange Act of 1934, as amended. BEACH POINT CAPITAL MANAGEMENT LP By:/s/ Lawrence M. Goldman Name:Lawrence M. Goldman Title:Chief Administrative Officer and General Counsel BEACH POINT GP LLC By:/s/ Lawrence M. Goldman Name:Lawrence M. Goldman Title:Chief Administrative Officer and General Counsel BEACH POINT TOTAL RETURN MASTER FUND, L.P. By:BEACH POINT ADVISORS LLC, its general partner By:/s/ Lawrence M. Goldman Name:Lawrence M. Goldman Title:Chief Administrative Officer and General Counsel BEACH POINT ADVISORS LLC By:/s/ Lawrence M. Goldman Name:Lawrence M. Goldman Title:Chief Administrative Officer and General Counsel
